--------------------------------------------------------------------------------

EXHIBIT10.1
    
Share Exchange Agreement
 


This Share Exchange Agreement dated as of this 23rd day of October 2011 (the
"Agreement") is entered into among East Coast Diversified Corporation, a
publicly-held Nevada corporation with offices located at 120 Interstate North
Parkway, Ste 445, Atlanta, GA 30339 ("ECDC"), Rogue Paper, Inc., a California
corporation with offices located at 855 Folsom, Suite 534 San Francisco
California 94107 ("Rogue Paper") and the shareholders of Rogue Paper (“Rogue
Paper Shareholders”) set forth in Annex A hereto.
   
WHEREAS, ECDC, Rogue Paper and the Rogue Paper Shareholders wish to enter into
this Agreement pursuant to which ECDC will acquire 51% of the issued and
outstanding shares of common stock of Rogue Paper (“Rogue Paper Shares”) in
exchange for two million five hundred thousand (2,500,000) shares of ECDC’s
Preferred stock  (“ECDC Preferred Shares”) in a transaction intended to qualify
as a reorganization within the meaning of Section 368(a)(1)(B) of the Internal
Revenue Code of 1986, as amended, and as a result of this Agreement, Rogue Paper
will become a subsidiary of ECDC; and
  
WHEREAS, ECDC, Rogue Paper and the Rogue Paper Shareholders agree that the
transaction contemplated by this Agreement shall become effective (the
“Effective Date”) as of the completion of the requirements set forth in this
Agreement.
   
NOW, THEREFORE, ECDC, Rogue Paper and the Rogue Paper Shareholders agree as
follows:
  
1.    EXCHANGE OF STOCK
  
1.1.    NUMBER OF SHARES. The parties have agreed to enter into this Agreement
to become effective as of the Effective Date as defined above. Upon the
Effective Date, the certificates evidencing Rogue Paper Shares, will be
delivered to the ECDC, together with such other documentation in order for ECDC
to acquire record and beneficial ownership of the Rogue Paper
Shares,  at  which  time  ECDC  will  cause  its  transfer  agent  to  issue  to  the  Rogue  Paper
Shareholders two  million five hundred thousand (2,500,000) ECDC Preferred
Shares.   The ECDC Preferred Shares shall be convertible into fifty million
(50,000,000) ECDC common shares, with a conversion date no less than twelve (12)
months from the Effective Date.
  
1.2.    EXCHANGE OF CERTIFICATES. Each shareholder participating in this
exchange and owning Rogue Paper Shares that shall collectively be 51% of the
outstanding shares of Rogue Paper, shall take all necessary steps and execute
all necessary documentation to transfer record and beneficial ownership of the
Rogue Paper Shares and in exchange, immediately following the Effective Date,
shall be issued and receive newly-issued ECDC Preferred Shares as set forth
above. The share exchange of Rogue Paper Shares by the shareholders of such
Rogue Paper Shares into ECDC Preferred Shares shall be affected by ECDC at the
Effective Date.  The parties acknowledge that those Rogue Paper Shareholders
exchanging Rogue Paper Shares who have converted their shares of Rogue Paper
Series AA Preferred Stock into Rogue Paper common stock in connection with the
transactions contemplated by this Agreement shall be entitled to a
proportionately larger number of ECDC Preferred Shares (as set forth on Annex A)
than those other Rogue Paper Shareholders in order to satisfy the liquidation
preference provisions set forth in the Rogue Paper Amended and Restated
Certificate of Incorporation.
     
 
1

--------------------------------------------------------------------------------

 
  
1.3.    ADDITONAL INVESTMENTS. ECDC shall have the obligation to purchase common
shares of Rogue Paper at regular intervals during the twelve (12) month period
following the Effective Date that shall be agreed upon by the parties for up to
a one million dollar ($1,000,000) investment to be provided by ECDC.   Such
purchase of Rogue Paper common stock shall be based on a premoney valuation of
Rogue Paper of two million dollars ($2,000,000)
  
1.4.    FURTHER ASSURANCES. At the Effective Date and from time to time
thereafter, the parties shall execute such additional instruments and take such
other action as ECDC and Rogue Paper may request in order to effectively
consummate the transactions and purposes of this Agreement.
  
1.5.    REDEMPTION RIGHTS.  Commencing at six (6) months from the Effective
Date, and subject to the requirements of applicable law, (a) each holder of ECDC
Preferred Shares shall have the option to require ECDC to redeem all or any
portion of such holders shares of ECDC Preferred Shares in exchange for cash at
a price of Sixty Cents ($0.60) per share of such ECDC Preferred Shares; and (b)
ECDC shall have the option to redeem all or any portion of the outstanding
shares of ECDC Preferred Shares in exchange for cash at a price of Sixty Cents
($0.60) per share of such ECDC Preferred Shares.  Commencing twenty-four (24)
months from the Effective Date, and subject to the requirements of applicable
law, each holder of Rogue Paper common stock shall have the option to require
ECDC to redeem all or any portion of such holders shares of Rogue Paper common
stock and ECDC shall redeem any shares presented to it for ECDC Common Shares in
exchange for an equivalent cash at a price of Three Cents ($0.03) per share of
such Rogue Paper common stock that shall be free trading and may be liquidated
immediately or at any time thereafter at the option of each shareholder or shall
be purchased for cash by ECDC at Three Cents ($0.03) per share.  The party
seeking redemption shall provide written notice to the other party of the
election to redemption, and such redemption shall be completed within thirty
(30) days of receipt of such notice.
 
2.    EFFECTIVE DATE
 
2.1.    TIME AND PLACE. The Effective Date contemplated herein shall be held as
soon as possible, at the offices of ECDC, or such other place as is agreed to by
the parties, without requiring the meeting of the parties hereto. All
proceedings to be taken and all documents to be executed at the Effective Date
shall be deemed to have been taken, delivered and executed simultaneously.
 
2.2.    FORM OF DOCUMENTS. Any copy, facsimile telecommunication or other
reliable reproduction of the writing or transmission required by this Agreement
or any signature required thereon may be used in lieu of an original writing or
transmission or signature for any and all
purposes   for   which   the   original   could   be   used,   provided   that   such   copy,   facsimile
telecommunication or other reproduction shall be a complete reproduction of the
entire original writing or transmission or original signature.
  
 
2

--------------------------------------------------------------------------------

 
 
3.    REPRESENTATIONS AND WARRANTIES OF ROGUE PAPER SHAREHOLDERS. The Rogue
Paper Shareholders, severally and not jointly represent and warrant as follows:
        
3.1.    TITLE TO SHARES. The Rogue Paper Shareholders, and each of them, are the
owners, free and clear of any liens and encumbrances, of all of the issued and
outstanding Rogue Paper Shares as set forth on Annex A.
  
3.2.    LITIGATION. There is no litigation or proceedings pending, or to the
knowledge of the Rogue Paper Shareholders threatened, against or relating to the
Rogue Paper Shares held by the Rogue Paper Shareholders.
  
4.    REPRESENTATIONS AND WARRANTIES OF ECDC. ECDC represents and warrants that:
  
4.1.    CORPORATE ORGANIZATION. ECDC is a corporation duly organized under the
laws of the State of Nevada and is qualified to do business as a foreign
corporation in each jurisdiction, if any, in which its property or business
requires such qualification.
   
4.2.    REPORTING COMPANY STATUS. The ECDC is a current reporting company
pursuant to Section12 (g) of the Securities Exchange Act of 1934 (“Exchange
Act”).
  
4.3.    CAPITALIZATION. The authorized capital stock of ECDC consists of
480,000,000 shares of common stock, $.001 par value, of which 178,260,639 shares
of such common stock are issued and outstanding, and 20,000,000 ECDC Preferred
Shares, of which no shares are issued or outstanding.  The rights and privileges
of the ECDC Preferred Shares are set forth on Annex B hereto.
  
4.4.    ISSUED STOCK. All the 178,260,639 shares of common stock issued and
outstanding are duly authorized and validly issued, fully paid and
non-assessable.
  
4.5.    CORPORATE AUTHORITY. ECDC has all requisite corporate power and
authority to own, operate and lease its properties, to carry on its business as
it is now being conducted and to execute, deliver, perform and conclude the
transactions contemplated by this Agreement and all other agreements and
instruments related to this Agreement.
  
4.6.    AUTHORIZATION. Execution of this Agreement has been duly authorized and
approved by ECDC’s board of directors and consented to by the holders of a
majority of ECDC Preferred Shares and by all other necessary parties.
  
4.7.    SUBSIDIARIES. ECDC has a wholly owned subsidiary – EarthSearch
Communications. There are no other subsidiaries.
    
 
3

--------------------------------------------------------------------------------

 
  
4.8.    FINANCIAL STATEMENTS. The financial statements of ECDC ("ECDC Financial
Statements") filed with the Securities and Exchange Commission (“SEC”), copies
of which have been made available to the management of Rogue Paper and are
available to the Rogue Paper Shareholders on the SEC website, fairly present the
financial condition of ECDC, in conformity with generally accepted accounting
principles consistently applied.
  
4.9.    ABSENCE OF DISCLOSED OR UNDISCLOSED LIABILITIES. Except to the extent
reflected or reserved against in the ECDC Financial Statements, ECDC does not
have as of the date of this Agreement and the Effective Date any liabilities or
obligations (secured, unsecured, contingent, or otherwise) of a nature
customarily reflected in a corporate balance sheet prepared in accordance with
generally accepted accounting principles.
   
4.10.    NO MATERIAL CHANGES. There has been no material adverse change in the
business, properties, or financial condition of ECDC since the date of the ECDC
Financial Statements.
 
4.11.    LITIGATION. There is not, to the knowledge of ECDC, any pending,
threatened, or existing litigation, bankruptcy, criminal, civil, or regulatory
proceeding or investigation, threatened or contemplated against ECDC.
 
4.12.    CONTRACTS. ECDC is not a party to any material contract not in the
ordinary course of business that is to be performed in whole or in part at or
after the date of this Agreement.
 
4.13.    NO VIOLATION. The transactions to be taken on or before the Effective
Date will not constitute or result in a breach or default under any provision of
any charter, bylaw, indenture, mortgage, lease, or agreement, or any order,
judgment, decree, law, or regulation to which any property of ECDC is subject or
by which ECDC is bound.
 
5.    REPRESENTATIONS  AND  WARRANTIES  OF  ROGUE  PAPER.  Rogue  Paper
represents and warrants that:
 
5.1.    CORPORATE ORGANIZATION AND GOOD STANDING. Rogue Paper is a corporation
duly organized and validly existing, and in good standing under the laws of the
State of California, and is qualified to do business as a foreign corporation in
each jurisdiction, if any, in which its property or business requires such
qualification.
 
5.2.    CAPITALIZATION. Rogue Paper's authorized capital stock consists
of  3,000,000 shares, par value $0.10, of which 2,750,000 is designated common
stock and 250,000 is designated as Series AA Preferred Stock.  As of the date of
this Agreement, there are 2,039,000 shares of common stock issued and
outstanding and 210,000 shares of Sereis AA Preferred Stock issued and
outstanding.  Prior to the Effective Date, all shares of Series AA Preferred
Stock shall be converted into shares of common stock.
 
5.3.    ISSUED STOCK. All the outstanding Rogue Paper Shares are duly authorized
and validly issued, fully paid and non-assessable.
   
 
4

--------------------------------------------------------------------------------

 
  
5.4.    STOCK RIGHTS. Other than as set forth on the attached schedule, there
are no stock grants, options, rights, warrants or other rights to purchase or
obtain Rogue Paper Shares nor are any Rogue Paper Shares committed to be issued
other than as contemplated under this Agreement.
  
5.5.    CORPORATE AUTHORITY. Rogue Paper has all requisite corporate power and
authority to own, operate and lease its properties, to carry on its business as
it is now being conducted and to execute, deliver, perform and conclude the
transactions contemplated by this Agreement and all other agreements and
instruments related to this Agreement.
   
5.6.    AUTHORIZATION. Execution of this Agreement has been duly authorized and
approved by the Rogue Paper board of directors and consented to by the Rogue
Paper Shareholders.
   
5.7.    FINANCIAL STATEMENTS. Rogue Paper has delivered to ECDC copies of
financial statements for the years ended December 31, 2010 and the interim
period through September 30, 2011. Rogue Paper shall submit to ECDC
all financial records of its operation since inception for review and audit or
as may be applicable to all SEC requirements, including copies of all material
agreements and contracts for sales or licensing of its technology and services.
Rogue Paper management and board of directors shall certify such documents as
accurate and representing a true record of transaction of the company.
   
5.8.    ABSENCE OF UNDISCLOSED LIABILITIES. Except to the extent reflected or
reserved against in the Rogue Paper Financial Statements, Rogue Paper did not
have as of the dates indicated in the Rogue Paper Financial Statements any
liabilities or obligations (secured, unsecured, contingent, or otherwise) of a
nature customarily reflected in a corporate balance sheet prepared in accordance
with generally accepted accounting principles.
   
5.9.    NO MATERIAL CHANGES. Except as set out by attached schedule, if any,
there has been no material adverse change in the business, properties, or
financial condition of Rogue Paper since the date of the Rogue Paper Financial
Statements.
 
5.10.    LITIGATION. To the knowledge of Rogue Paper, there is no pending,
threatened, or existing litigation, bankruptcy, criminal, civil, or regulatory
proceeding or investigation, threatened or contemplated against Rogue Paper.
 
5.11.    CONTRACTS. Except as set out by attached schedule, if any, Rogue Paper
is not a party to any material contract not in the ordinary course of business
that is to be performed in whole or in part at or after the date of this
Agreement, other than as provided under this Agreement.
 
5.12.    TITLE. Except as set out by attached schedule, if any, Rogue Paper has
good and marketable title to all the real property and good and valid title to
all other property included in the Rogue Paper Financial Statements. Except as
set out in the balance sheets thereof, the properties of Rogue Paper are not
subject to any mortgage, encumbrance, or lien of any kind except minor
encumbrances that do not materially interfere with the use of the property in
the conduct of the business of Rogue Paper.
   
 
5

--------------------------------------------------------------------------------

 
  
5.13.    NO VIOLATION. The transactions contemplated by this Agreement as of the
Effective Date will not constitute or result in a breach or default under any
provision of any charter, bylaw, indenture, mortgage, lease, or agreement, or
any order, judgment, decree, law, or regulation to which any property of Rogue
Paper is subject or by which Rogue Paper is bound.
 
6.    CONDUCT PENDING THE EFFECTIVE DATE ECDC and Rogue Paper covenant that
between the date of this Agreement and the Effective Date as to each of them:
 
6.1.    No change will be made in the charter documents, by-laws, or other
corporate documents of ECDC.
 
6.2.    ECDC will use its best efforts to maintain and preserve its business
organization and except as contemplated under this Agreement will not enter into
any material commitment other than as provided herein.
 
6.3.    Rogue Paper will use its best efforts to maintain and preserve its
business organization, employee relationships, and goodwill intact, and will not
enter into any material commitment except in the ordinary course of business.
 
6.4     Rogue  Paper  shall  have  prepared  and  delivered  to  ECDC  the  Rogue  Paper  Financial
Statements as provided in Section 5.7 above.
 
6.5.    None of the Rogue Paper Shareholders listed in Annex A will sell,
transfer, assign, hypothecate, lien, or otherwise dispose or encumber the Rogue
Paper Shares owned by them.
 
7.    CONDITIONS PRECEDENT TO OBLIGATIONS OF ROGUE PAPER. Rogue Paper’s
obligations to consummate the share exchange pursuant to this Agreement shall be
subject to fulfillment on or before the Effective Date of each of the following
conditions, unless waived in writing by the Rogue Paper Shareholders as
appropriate:
 
7.1.    ECDC’S REPRESENTATIONS AND WARRANTIES. The representations and
warranties of ECDC set forth herein shall be true and correct as of the date of
this Agreement and as of the Effective Date, as though made at and as of such
dates, except as affected by transactions contemplated hereby.
 
7.2.    ECDC’S  COVENANTS.  ECDC  shall  have  performed  all  covenants  required  by  this
Agreement to be performed by it on or before the Effective Date.
 
7.3.    ECDC GOOD STANDING.  ECDC shall deliver to Rogue Paper a certificate
from the Secretary of State of Nevada and each other jurisdiction in which it
conducts business, stating that ECDC is a corporation duly organized, validly
existing and in good standing.
 
8.    CONDITIONS PRECEDENT TO OBLIGATIONS OF ECDC. Rogue Paper’s obligations to
consummate this share exchange shall be subject to fulfillment on or before the
Effective Date of each of the following conditions, unless waived in writing by
ECDC:
  

 
6

--------------------------------------------------------------------------------

 
   
8.1.    ROGUE PAPER’S REPRESENTATIONS AND WARRANTIES. The representations and
warranties of Rogue Paper set forth herein shall be true and correct as of the
date of this Agreement and as of the Effective Date as though made at and as of
that date, except as affected by transactions contemplated hereby.
 
8.2.    ROGUE  PAPER’S  COVENANTS.  Rogue  Paper  shall  have  performed  all  covenants
required by this Agreement to be performed by it on or before the Effective
Date.
 
8.3.    ROGUE PAPER BOARD OF DIRECTORS AND SHAREHOLDER APPROVALS. This Agreement
shall have been approved by the Board of Directors of Rogue Paper and by the
consent of the holders of a majority of the issued and outstanding Rogue Paper
Shares.
 
8.4.    SUPPORTING  DOCUMENTS  OF Rogue  Paper. Rogue Paper shall  have
delivered  to ECDC the following supporting documents in form and substance
reasonably satisfactory to ECDC:
 
(a)    A certificate from the Secretary of State of California, stating that
Rogue Paper is a corporation duly organized and validly existing;
(b)    A Secretary’s certificate stating that Rogue Paper has the authorized
capital stock as set forth herein;
(c)    Copies of the resolutions of the board of directors of Rogue Paper
authorizing the execution of this Agreement and the consummation hereof;
(d)    A Secretary’s certificate of incumbency of the officers and directors of
Rogue Paper; and
(e)    Any  document  as  may  be  specified  herein  or  required  to  satisfy  the  conditions,
representations and warranties enumerated elsewhere herein.
 
9.    CONDUCT AND COVENANTS. On or prior to the Effective Date the parties shall
take, or refrain from taking, the following actions:
  
(a)    ECDC will take no action to terminate its registration under Section
12(g) the Exchange Act;
(b)    ECDC shall continue to utilize the services of a recognized stock
transfer agent and shall execute and deliver all necessary and proper
documentation to effect in an expeditious manner the issuance of ECDC Preferred
Shares as provided in this Agreement and the transactions contemplated hereby in
compliance with the Federal securities laws and the rules and regulations of the
SEC; and
(c)    Rogue  Paper  shall  cooperate  with  all  reasonable  requests  and  provide  all  necessary
documents in order for ECDC to remain current under the Exchange Act.
 
10.    SURVIVAL OF REPRESENTATIONS AND WARRANTIES. The representations and
warranties of the Rogue Paper and ECDC set out herein shall survive the
Effective Date.
  
11.    ARBITRATION
  
11.1    SCOPE. The parties hereby agree that any and all under the terms of this
Agreement will be resolved by arbitration before the American Arbitration
Association within Dade County, State of Florida.
   

 
7

--------------------------------------------------------------------------------

 
  
11.2.   DISCLOSURE AND DISCOVERY. The arbitrator may, in its discretion, allow
the parties to make reasonable disclosure and discovery in regard to any matters
which are the subject of the arbitration and to compel compliance with such
disclosure and discovery order. The arbitrator may order the parties to comply
with all or any of the disclosure and discovery provisions of the Federal Rules
of Civil Procedure, as they then exist, as may be modified by the arbitrator
consistent with the desire to simplify the conduct and minimize the expense of
the arbitration.
     
11.3.    RULES OF LAW. Regardless of any practices of arbitration to the
contrary, the arbitrator will apply the rules of contract and other law of the
jurisdiction whose law applies to the arbitration so that the decision of the
arbitrator will be, as much as possible, the same as if the dispute had been
determined by a court of competent jurisdiction.
 
11.4.    FINALITY AND FEES. Any award or decision by the American Arbitration
Association shall  be final,  binding and  non-appealable
except  as  to  errors  of law or the failure of the arbitrator to adhere to the
arbitration provisions contained in this Agreement. The prevailing party shall
have its costs of arbitration and legal fees paid by the other party.
 
11.5.    MEASURE OF DAMAGES. In any adverse action, the parties shall restrict
themselves to claims for compensatory damages and\or securities issued or to be
issued and, except in the case for claims of fraudulent conduct, no claims shall
be made by any party or affiliate for lost profits, punitive or multiple
damages.
 
11.6.    COVENANT NOT TO SUE. The parties covenant that under no conditions will
any party or any affiliate file any action against the other (except only
requests for injunctive or other equitable relief) in any forum other than
before the American Arbitration Association, and the parties agree that any such
action, if filed, shall be dismissed upon application and shall be referred for
arbitration hereunder with costs and attorney’s fees to the prevailing party.
 
11.7.    INTENTION. It is the intention of the parties and their affiliates that
all disputes of any nature between them, whenever arising, under this Agreement
based on whatever law, rule or regulation, whether statutory or common law, and
however characterized, be decided by arbitration as provided herein and that no
party or affiliate be required to litigate in any other forum any disputes or
other matters.
 
11.8.    SURVIVAL. The provisions for arbitration contained herein shall survive
the termination of this Agreement for any reason.
 
12.    MISCELLANEOUS.
 
12.1.    FURTHER ASSURANCES. From time to time, each party will execute such
additional instruments and take such actions as may be reasonably required to
carry out the intent and purposes of this Agreement.
   
 
8

--------------------------------------------------------------------------------

 
  
12.2.    WAIVER. Any failure on the part of either party hereto to comply with
any of its obligations, agreements, or conditions hereunder may be waived in
writing by the party to whom such compliance is owed.
 
12.3.    BROKERS. Each party agrees to indemnify and hold harmless the other
party against any fee, loss, or expense arising out of claims by brokers or
finders employed or alleged to have been employed by the indemnifying party.
 
12.4.    NOTICES. All notices and other communications hereunder shall be in
writing and shall be deemed to have been given if delivered in person or sent by
prepaid first-class certified mail, return receipt requested, or recognized
commercial courier service, as follows:
  
If to ECDC, to:
East Coast Diversified Corporation
Attention: Kayode Aladesuyi, President
120 Interstate North Parkway, Ste 445
Atlanta, GA 30339
   
If to: Rogue Paper
Attention: Stephanie Boyle, President
855 Folsom, Suite 534
San Francisco, CA 94107
  

--------------------------------------------------------------------------------

  
12.5.    GOVERNING LAW. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Nevada.
 
12.6.    ASSIGNMENT. This Agreement shall inure to the benefit of, and be
binding upon, the parties hereto and their successors and assigns; provided,
however, that any assignment by either party of its rights under this Agreement
without the written consent of the other party shall be void.
 
12.7.    COUNTERPARTS. This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Signatures sent by
facsimile transmission shall be deemed to be evidence of the original execution
thereof.
 
12.8.    REVIEW OF AGREEMENT. Each party acknowledges that it has had time to
review this Agreement and, as desired, consult with counsel. In the
interpretation of this Agreement, no adverse presumption shall be made against
any party on the basis that it has prepared, or participated in the preparation
of, this Agreement.
 
12.9.    SCHEDULES. All exhibits and/or schedules attached hereto, if any, shall
be acknowledged by each party by signature and/or initials thereon and shall be
dated.
  
The parties have duly executed this Agreement as of the date set forth above.
  
 
9

--------------------------------------------------------------------------------

 
 
East Coast Diversified Corporation
 
 
 
By: /s/ Kayode Aladesu
Kayode Aladesu, Chairman/CEO
 
 
Rogue Paper, Inc.
 
By: /s/ Stephanie Boyle
Stephanie Boyle, President



/s/ Stephanie Boyle

Stephanie Boyle
 
 
_____________________________
Shareholder 2
 
 
 
_____________________________
Shareholder 3
 
 
 
_____________________________
Shareholder 4
 
 
 
_____________________________
Shareholder 5
 
 
 
_____________________________
Shareholder 6
   
 
10

--------------------------------------------------------------------------------

 
  
_____________________________
Shareholder 7






_____________________________
Shareholder 8






_____________________________
Shareholder 9






_____________________________
Shareholder 10






_____________________________
Shareholder 11






_____________________________
Shareholder 12






_____________________________
Shareholder 13






_____________________________
Shareholder 14
   

 
11

--------------------------------------------------------------------------------

 
 
Annex A
 


Rogue Paper
Number of Rogue
Exchanged into Number of
Shareholder
Paper Shares
ECDC Preferred Shares
Shareholder 1
433,561
944,998
Shareholder 2
433,561
944,998
Shareholder 3
68,819
150,000
Shareholder 4
60,879
132,694
Shareholder 5
34,410
75,000
Shareholder 6
22,940
50,000
Shareholder 7
22,940
50,000
Shareholder 8
17,205
37,500
Shareholder 9
17,205
37,500
Shareholder 10
15,000
32,694
Shareholder 11
11,470
25,000
Shareholder 12
5,000
10,898
Shareholder 13
2,000
4,359
Shareholder 14
2,000
4,359

 
 

 
 
12

--------------------------------------------------------------------------------

 
 
Annex B
  
Preferred Stock Rights and Privileges
 


 
See attached.
 
 
 
 
 
 13

--------------------------------------------------------------------------------